                                         OFFICE OF THE CLERK
                               UNITED STATES DISTRICT COURT
                                        DISTRICT OF DELAWARE
        John A. Cerino                                                              LOCKBOX 18
           CLERK                                                                 844 KING STREET
                                                                                U.S. COURTHOUSE
                                                                           WILMINGTON, DELAWARE 19801
                                                                                   (3 02) 573-61 70




                                           January 15, 2020

Register in Chancery
Court of Chancery
New Castle County Courthouse
500 N. King Street
Wilmington, DE 19801

                    RE:    D. DEL. Case No. 19-2228-LPS Pliscott v. Disbrow

Dear Clerk:

        Pursuant to the Order of Remand dated January 13, 2020 signed by Judge Leonard P.
Stark remanding the above case to your Court, enclosed please find the following items:

         (X)        Certified copy of the USDC docket sheet
         (X)        Certified copy of the Order of Remand

      Please note that the electronic case filings can be accessed through PACER by selecting
the CM/ECF link on our web site at www.ded.uscourts.gov.

         Please acknowledge receipt of the above items on the attached copy of this letter.


                                                Sincerely,
                                                John A. Cerino, Clerk of Court



                                                By:   &!f
                                                       DepuClerk

Encs.
